Citation Nr: 0515547	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, to include secondary service connection resulting 
from the veteran's service-connected excision of granulation 
tissue in the right middle finger.

2.  Entitlement to an increased evaluation for a post-
operative scar resulting from a muscle herniation of the 
right calf, currently evaluated as 10 percent disabling.

3.  Propriety of the initial evaluations for residuals of an 
excision of granulation tissue in the right middle finger, 
currently evaluated as noncompensable from April 16, 1992, 
and 10 percent disabling from September 16, 2002.

4.  Propriety of the initial evaluations for cervical strain 
with degenerative disease, currently evaluated as 40 percent 
disabling from April 16, 1992, and 60 percent disabling from 
April 16, 1998.

5.  Propriety of the initial 30 percent evaluation for right 
foot drop, secondary to post-operative muscle herniation of 
the right calf.

6.  Entitlement to an effective date earlier than January 22, 
1998, for the award of a total disability evaluation based on 
individual unemployability.

7.  Entitlement to an effective date earlier than April 16, 
1998, for the award of a 60 percent evaluation for cervical 
strain with degenerative disease.

8.  Entitlement to an effective date earlier than March 13, 
2001, for the award of a 50 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968, 
and from September 1977 to April 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO granted service 
connection for cervical strain with degenerative disease and 
residuals of an excision of granulation tissue in the right 
middle finger.  Both disabilities were initially rated as 
noncompensable.  The RO also evaluated the veteran's service-
connected post-operative scar resulting from a muscle 
herniation of the right calf (previously granted service 
connection prior to the veteran's second period of active 
service) as 10 percent disabling.  The veteran appealed these 
evaluations.

By rating decision of February 1998, the RO denied 
entitlement to service connection for a right wrist 
disability.  In May 2002, the RO granted entitlement to 
service connection for a right foot drop, which was initially 
evaluated as 30 percent disabling.  The veteran has appealed 
these decisions.  

In addition, the RO in February 2001 granted a total 
disability evaluation due to individual unemployability 
(TDIU) effective on January 22, 1998, and a 60 percent 
schedular evaluation for cervical strain effective on April 
16, 1998.  By rating decision of May 2002, the RO granted a 
50 percent evaluation for post-traumatic stress disorder 
(PTSD) effective on March 13, 2001.  The veteran has appealed 
the effective date of these awards.  

With respect to the issue of entitlement to an effective date 
earlier than April 16, 1998, for the award of a 60 percent 
evaluation for cervical strain with degenerative disease, the 
Board notes that the issue of the propriety of the initial 
evaluations for cervical strain with degenerative disease, 
evaluated as 40 percent disabling from April 16, 1992, and 60 
percent disabling from April 16, 1998, has also been 
perfected for appeal.  In adjudicating the claim for a higher 
rating, the Board must consider all the evidence of record to 
determine whether the facts show that the veteran was 
entitled to a higher disability rating for his disability at 
any period of time since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran had timely appealed the issues of the propriety 
of the initial evaluations for bilateral hearing loss, rectal 
cyst, a skin disorder of the neck and chest, prostatitis, 
scar on the left buttock, scar on the nose; entitlement to 
service connection for a heart disorder, right knee 
disability, left knee disability, right elbow disability, 
left shoulder disability; and entitlement to special monthly 
compensation for loss of use of the right foot.  He formally 
withdrew these issues from appellate consideration in 
February 2005.

In a VA Form 9 (substantive appeal) received in December 
1996, the veteran requested a hearing before the Board 
regarding the issues of entitlement to service connection for 
a left knee disability and PTSD, and entitlement to TDIU.  
These issues have either been subsequently granted by the RO 
or formally withdrawn from appellate consideration in 
February 2005.

The veteran again requested a hearing before the Board on a 
VA Form 9 received in July 1998 that perfected the appeal for 
entitlement to service connection for a right wrist 
disability.  However, a subsequent VA Form 9 received in 
September 2002 noted the veteran's desire to withdraw his 
request for a Board hearing, and instead requested a hearing 
before a Decision Review Officer at the RO.  This hearing was 
held in January 2004 and the transcript was associated with 
the claims file.  By letter of April 2004, the veteran was 
given another opportunity to request a hearing before the 
Board.  The veteran's representative has presented detailed 
contentions to the Board in February 2005; however, neither 
the representative nor the veteran has submitted any new 
request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is compliance with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), and the veteran's 
rights of due process.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

Virtually no VCAA-type notification letter was issued during 
this appeal.  VCAA-type notification letters were issued in 
December 2001 and September 2002, but discussed issues that 
are not currently before the Board.  The only issues 
addressed in these letters dealt with evidence required to 
establish service connection.  The veteran has not been 
provided a letter addressing the evidence necessary to 
substantiate his claims for increased evaluations or earlier 
effective dates, and which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the veteran must be provided the 
above notice prior to consideration of the issues on appeal.

The veteran has informed VA that he was awarded Social 
Security Administration (SSA) disability benefits.  He has 
submitted copies of the SSA favorable decision dated in 
December 1999 and two examination reports, apparently 
obtained by the SSA in July 1999.  However, VA has yet to 
request that SSA provide all medical evidence reviewed in 
making its December 1999 award.  The U. S. Court of Appeals 
for Veterans Claims has ruled on the importance of VA 
obtaining SSA records in connection with disability claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  
In addition, the record indicates that the veteran received 
vocational rehabilitation from VA and successfully completed 
a law clerk/paralegal training program.  However, the 
vocational rehabilitation file (to include its aptitude 
testing and counseling records) has not been associated with 
the claims file forwarded to VA.  These records are pertinent 
to the current claims, in particular to the determination of 
entitlement to TDIU.  On remand, VA must request copies of 
this evidence from SSA and associate this evidence along with 
the VA vocational rehabilitation file with the claims file.  

The veteran has been afforded multiple VA compensation 
examinations during the pendency of this appeal.  However, in 
recent years multiple examiners have noted that the claim 
file was not sent for review of the veteran's medical 
history.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(A medical examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  In the latest examination of August 2003, the 
examining physician specifically requested that orthopedic 
and neurological specialists should examine the veteran.  
Such examinations were not obtained.  In addition, it does 
not appear that any opinion on the etiology of the veteran's 
right wrist disability was obtained.  See Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, No. 03-1251 
(U.S. Vet. App. Dec. 15, 2004) (When there is evidence of a 
medical disorder or injury during military service, VA's duty 
to assist requires that a medical examination and opinion be 
obtained that discusses the relationship between the 
veteran's in-service and current conditions.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)  Nor has any examiner provided a medical 
opinion regarding the veteran's allegation that his current 
right wrist disability was caused or aggravated by his 
service-connected middle finger disability.  See Allen v. 
Brown, 7 Vet. App. 429, 448 (1995) (When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.)  
Finally, due to the prolonged nature of this appeal, the most 
recent VA compensation examinations are now almost two years 
old.  Based on this evidence, the Board finds that additional 
examination and medical opinion must be sought to provide the 
appropriate opinion on etiology and current functional loss 
resulting from the service-connected disorders.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); 

The last Supplemental Statement of the Case (SSOC) regarding 
the issue of service connection for a right wrist disability 
and evaluation of the service-connected cervical spine and 
right calf disabilities was prepared by the RO in July 1998.  
The right middle finger disability was evaluated in a SSOC 
issued in July 2003.  Since these SSOCs were issued, a 
significant amount of evidence, both medical and lay 
evidence, pertinent to these claims has been added to the 
claims file.  See 38 C.F.R. § 19.31 (2004).  On remand, the 
agency of original jurisdiction (AOJ) should review this new 
evidence and issue the appropriate SSOC regarding all issues 
on appeal.  

Finally, the Board notes that during the pendency of this 
appeal VA issued new regulations at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-33 that evaluate skin disorders, at 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-30 that evaluate 
limitation of motion in the fingers, and at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43, and 5293 that evaluate 
limitation of motion and intervertebral disc syndrome in the 
cervical spine.  See 64 Fed. Reg. 25206-210 (May 11, 1999); 
67 Fed. Reg. 48784 (August 26, 2002); 67 Fed. Reg. 54345 
(September 23, 2002); 68 Fed. Reg. 51454 (September 26, 
2003).  The veteran has yet to be notified of these changes 
and the Board cannot determine if the AOJ has evaluated the 
veteran's scars, right middle finger, and cervical spine 
disabilities under these new criteria.  On remand, the AOJ 
should evaluate the veteran's service-connected scars, right 
middle finger, and cervical spine disabilities under both the 
old and new criteria in accordance with the holdings in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGPREC 7-
2003 (Nov. 19, 2003).  Then it should issue the veteran and 
his representative a SSOC that informs them of these new 
criteria and the AOJ's reasons and bases for its decision.

Finally, the veteran appears to have been awarded the highest 
schedular evaluation permissible for loss of motion regarding 
his cervical spine and right middle finger disabilities.  
This raises the issue of whether the veteran should be 
referred for an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  On remand, such 
consideration should be given by the AOJ.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claims for 
increased ratings for cervical strain with 
degenerative disease, residuals of an 
excision of granulation tissue in the right 
middle finger, post-operative scar 
resulting from a muscle herniation of the 
right calf, and right foot drop; and, 
service connection for a right wrist 
disability (to include secondary service 
connection due to a service-connected 
disability); and, entitlement to earlier 
effective dates for the award of TDIU, a 60 
percent evaluation for his cervical spine 
disability, and a 50 percent evaluation for 
his PTSD; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Make arrangements to obtains copies 
of all medical evidence reviewed by the 
SSA in making its December 1999 
determination to award disability 
benefits.  All responses and evidence 
provided should be associated with the 
claims file.

3.  Contact the Central Texas VA 
Healthcare System and request copies of 
the veteran's inpatient and outpatient 
treatment dated from July 2003 to the 
present time.  All responses and/or 
evidence should be incorporated into the 
veteran's claims file.

4.  Ensure that the veteran's VA 
vocational rehabilitation file is 
obtained and incorporated into the claims 
file.  All responses and/or evidence 
should be associated with the veteran's 
claims file.

5.  Contact the veteran and request that 
he specifically identify all healthcare 
providers that have treated his 
complaints since January 2004.  He should 
be requested to provide the appropriate 
signed release forms so that these 
records can be obtained from any private 
source.  If such release forms are 
provided, then the VA should directly 
request these records from the private 
facility.  All responses and/or evidence 
received should be associated with the 
claims file.

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic/neurologic examination.  Send 
the claims folder and a copy of this 
remand to the examiner for review.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected muscle herniation of 
the right calf, right foot drop, excision 
of granulation tissue from the right 
middle finger, cervical strain with 
degenerative joint disease, and (if such 
a disability exists) with any right wrist 
disability.  The examiner should identify 
any orthopedic and/or neurologic 
abnormalities related to the service-
connected disabilities and fully describe 
the extent and severity of those 
symptoms.  

The examiner should state whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) that any 
current right wrist disability had its 
onset during active service or is related 
to any in-service disease or injury.

If not, then the examiner should also 
state whether it is at least as likely as 
not (i.e., 50 percent probability or 
greater) that any current right wrist 
disorder was either (a) caused by or (b) 
aggravated by the veteran's service-
connected right middle finger disability 
(excision of granulation tissue).

Determine if the veteran's right middle 
finger or right foot (ankle) is ankylosed 
(fixed).  If so, provide at what degrees 
the joint is fixed in position.

Describe any and all scars associated 
with the veteran's muscle herniation of 
the right calf.  Please provide measures 
(length and width) of this scar(s).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

7.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then implement corrective 
procedures.  

8.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  Specifically 
consider whether the new rating criteria 
for scars, loss of motion of a middle 
finger, and loss of motion/intervertebral 
disc syndrome of the cervical spine allow 
higher evaluations for the veteran's 
service connected disabilities, in 
compliance with the holdings in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
and VAOPGPREC 7-2003 (Nov. 19, 2003).  
The AOJ should also consider whether the 
veteran should be referred for an extra-
schedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) for any 
service-connected disability on appeal.  
If any decision with respect to the 
claims on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must specifically 
inform the veteran of the new rating 
criteria for scars, loss of motion of a 
middle finger, and loss of motion of the 
cervical spine; and the criteria for an 
extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



